Exhibit 10.1

AGREEMENT AND RELEASE

This Agreement and Release (“Agreement”) is entered into as of this 3rd day of
November, 2009, between XL Capital Ltd (the “Company”), X.L. Global Services,
Inc. (“XLGS”) and Brian Nocco (the “Executive”).

The Executive, the Company and XLGS agree as follows:

1. The employment relationship between the Executive and the Company will
continue until December 31, 2009 (the “Termination Date”), at which time it
shall terminate. Effective on the Termination Date or such earlier date
requested in writing by the Company, the Executive will resign all officer
positions with the Company and its Affiliates (as defined below) as well as his
membership on all Boards of Directors and Committees of the Company and its
Affiliates.

2. In consideration for the covenants of the Executive and the release of claims
by the Executive contained herein and in full payment of all obligations of any
nature or kind whatsoever owed or owing to the Executive by the Company and any
of its Affiliates, the Company shall pay, or provide benefits to, the Executive
as follows:

(a) the Company shall pay the Executive’s base salary, at the rate in effect on
the date hereof, and provide Executive with active benefits at current levels,
through the Termination Date in accordance with its normal payroll practices;

(b) provided the Executive executes, on December 23, 2009, the general release
of claims attached hereto as Exhibit A and does not revoke such release prior to
the end of the seven day statutory revocation period, the Company shall make a
lump sum cash payment, by wire transfer into an account specified by the
Executive, to the Executive in an amount equal to $2,008,333.00 on December 31,
2009;

(c) provided the Executive executes, on December 23, 2009, the general release
of claims attached hereto as Exhibit A and does not revoke such release prior to
the end of the seven day statutory revocation period, the Company shall pay to
the Executive an annual bonus for calendar year 2009 of not less than
$1,000,000, and such annual bonus shall be paid, by wire transfer into an
account specified by the Executive, to the Executive December 31, 2009.

(d) the Executive shall be reimbursed for business expenses reasonably incurred
by him prior to the Termination Date in accordance with the Company’s expense
reimbursement program;

(e) stock options and restricted stock granted to the Executive under the
Company’s equity-based incentive compensation plans (a complete list of which is
attached



--------------------------------------------------------------------------------

hereto as Exhibit B) will, to the extent unvested, become vested on the
Termination Date, all of the Company stock options held by the Executive will
expire five (5) years following the Termination Date, and the Company hereby
waives its right to rescind or modify the Executive’s right to exercise the
stock options, whether under the last sentence of Section V.A.8. of the Amended
and Restated 1991 Performance Incentive Program, or otherwise;

(f) for a period of twenty-four months following the Termination Date, continued
medical benefit coverage (including dental and vision benefits if provided under
the applicable plans) will be continued for the Executive and his spouse (and
the Executive’s dependents, if any) under the Company’s medical benefit plans
upon substantially the same terms and conditions (including cost of coverage to
the Executive) as is then in existence for other executives during the coverage
period; provided that, if the Executive cannot continue to participate in the
Company plans providing such benefits because of underwriting or plan provisions
or if such participation would cause the Executive to be taxed on the benefits
under Internal Revenue Code Section 105(h), the Company shall otherwise provide
such benefits on substantially the same after-tax basis as if continued
participation had been permitted (and any payment made by the Company in respect
of any taxes imposed with respect to such benefits shall be paid to the
Executive, or to the applicable taxing authority on his behalf, no later than
the due date of such taxes; provided, however, with respect to the participation
by the Executive in the medical insurance plan thereunder, the following
conditions shall be met: (i) the amount eligible for reimbursement or payment
under any such plan in one calendar year may not affect the amount eligible for
reimbursement or payment under such plan in any other calendar year (except that
the plan may impose a limit on the amount that may be reimbursed or paid if such
limit is imposed on all participants), and (ii) any reimbursement must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; provided, further, however, that in the event
the Executive becomes reemployed with another employer and becomes eligible to
receive medical benefits from such employer, the medical benefits described
herein shall immediately cease; and, provided further, that the Company agrees
to provide a certificate of creditable coverage to Executive and his spouse (and
the Executive’s dependents, if any) for the period during which Executive and
his spouse (and the Executive’s dependents, if any) have received health
coverage benefits through the Company, said certificate of creditable coverage
to be provided within five (5) business days upon written request and, even if
no request is made within ten (10) business days of termination of the health
coverage extended by the Company pursuant to this Agreement

(g) the Executive’s vested accrued benefits under the Company’s pension and
deferred compensation plans (see Exhibit C) shall be paid to the Executive in
accordance with the terms of such plans;

 

-2-



--------------------------------------------------------------------------------

(h) the Company shall make a lump sum cash payment to the Executive in an amount
equal to $500,000, representing the amount payable to the Executive under the
Company’s Long-Term Incentive Plan, and such payment shall be made to the
Executive, by wire transfer into an account specified by the Executive, on
December 31, 2009;

(i) the Company shall pay the Executive an amount equal to the Executive’s award
amount for 2009 under the Company’s 2009 Cash Long-Term Program (the “2009
Program”), as determined under Section 6.C.(i) of the 2009 Program based on the
2009 combined ratio, and such amount, if any, shall be paid to the Executive on
or after January 1, 2010 and on or prior to March 15, 2010, with the actual
payment date to be determined by the Company within such range;

(j) the Company shall pay the cost of preparation of the Executive’s tax returns
for calendar years 2009 and 2010 by AYCO (or such other firm approved in writing
by the Company) in accordance with the Company’s tax preparation policy for
senior executives residing in Bermuda; provided, however, that no such payment
shall be made prior to six months after the Executive’s “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company;

(k) the Company hereby waives its rights (relating to noncompetition and
nonsolicitation covenants of the Executive) under Section 11 of the employment
agreement between the Company, X.L. Global Services, Inc. and the Executive, as
amended (the “Employment Agreement”) for the period following termination of the
Executive’s employment with the Company.

(l) consistent with its policy and practices for the relocation/return of
expatriot employees upon severance from the Company, the Company will pay for
and/or reimburse Executive for those reasonable expenses necessary to relocate
Executive, Executive’s spouse, and Executive’s personal property from Bermuda to
Dublin, Ohio; and,

(m) the Company assumes all responsibility for Executive’s lease of 25 Belmont
Hill Drive, Apartment 3-P, Warwick WK06, Bermuda, and will hold Executive
harmless for any liability arising from said lease after December 31, 2009.

3. In consideration for the payments, benefits, and waivers set forth in
Section 2 above and Section 15, below, the Executive acknowledges and agrees
that he is not entitled to any salary, bonuses, long-term or short-term
incentive compensation or other compensation, payments, rights or benefits of
any kind in respect of his employment with the Company and/or other positions
with its Affiliates, the termination of such employment and/or other positions,
or under any of the compensation or benefit plans of the Company or its
Affiliates, except as provided by this Agreement.

 

-3-



--------------------------------------------------------------------------------

4. In consideration for the payments, benefits, and waivers set forth in
Section 2 above and Section 15, below, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its members, shareholders, parents,
Affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its Affiliates, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (collectively, the “Releasees”), from all claims, actions, causes of
action, rights, judgments, obligations, damages, charges, accountings, demands
or liabilities of whatever kind or character, in law or in equity, whether known
or unknown, (collectively, the “Claims”) which may have existed or which may now
exist from the beginning of time to the date of this Agreement, including,
without limitation, any Claims the Releasors may have arising from or relating
to the Executive’s employment, hiring or entering into employment or termination
from employment with the Company or its Affiliates or relating to the Employment
Agreement or any other agreement between the Executive and the Company or an
Affiliate, and any Claims the Releasors may have under: the Civil Rights Act of
1964, as amended, and the Civil Rights Act of 1991 (which prohibit
discrimination in employment based upon race, color, sex, religion and national
origin); the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973 (which prohibit discrimination based upon
disability); the Family and Medical Leave Act of 1993 (which prohibits
discrimination based on requesting or taking a family or medical leave);
Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
based upon race); Section 1985(3) of the Civil Rights Act of 1871 (which
prohibits conspiracies to discriminate); the Employee Retirement Income Security
Act of 1974, as amended (which governs employee benefits); any other federal,
state, local or foreign laws against discrimination; or any other federal,
state, local or foreign statute, or common law relating to employment, wages,
hours, or any other terms and conditions of employment. This includes a release
by the Releasors of any Claims for wrongful discharge, breach of contract, torts
or any other Claims in any way related to the Executive’s employment with,
hiring by or termination from the Company or its Affiliates. This release also
includes a release of any Claims for age discrimination under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers’
Benefit Protection Act and the applicable rules and regulations promulgated
thereunder (“ADEA”). The ADEA requires that the Executive be advised to consult
with an attorney before the Executive waives any claim under ADEA. In addition,
the ADEA provides the Executive with at least twenty-one (21) days to decide
whether to waive claims under ADEA and seven (7) days after the Executive signs
the Agreement to revoke that waiver. This release does not release the Company
from any obligations due to the Executive under this Agreement, and the
Executive is not waiving any right of indemnification he may have under the
Company’s charter documents and applicable law or the right to coverage under
any directors & officers liability insurance maintained by the Company.

 

-4-



--------------------------------------------------------------------------------

5. The Executive understands that by signing this Agreement, the Executive is
prevented from filing, commencing or maintaining any action, complaint, or
proceeding with regard to any of the Claims released hereby. However, nothing in
this Agreement precludes the Executive from filing a charge with an
administrative agency or from participating in an agency investigation to the
extent such rights cannot be waived under applicable law. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency. In
addition to waiving and releasing the Claims covered by the release of Claims
above, the Executive promises not to sue any Releasee in any forum for any
reason covered by the release of Claims set forth above. This covenant by the
Executive not to sue is different from the release of Claims, which will provide
the Company a defense in the event the Executive violates the release of Claims.
If the Executive violates this covenant not to sue by suing a Releasee, the
Executive may be liable to that party for monetary damages. More specifically,
if the Executive sues a Releasee in violation of this covenant not to sue, the
Executive will be required to pay that Releasee’s attorneys’ fees and other
costs incurred as a result of having to defend against the suit. However,
nothing in this Agreement prevents the Executive from challenging the validity
of the release set forth in Section 4 above solely as it relates to the ADEA.
This Section shall not apply to any rights or claims that the Executive may have
for a breach of this Agreement.

6. The Executive understands and agrees that the consideration provided for
herein is a compromise and is intended to resolve any matters in controversy
between Executive and the Company.

7. The Executive waives any right to reinstatement or future employment with the
Company following the Executive’s separation from the Company.

8. The Executive agrees not to make any disparaging statements about the
Company, its Affiliates or their current or former officers, directors and/or
employees, to anyone, including but not limited to the Company’s customers,
competitors, suppliers, employees, former employees or the press or other media,
unless placed under legal compulsion to do so by a court or other governmental
authority. Similarly, the Company will not make disparaging statements about the
Executive to the Company’s customers, competitors, suppliers, employees, or
former employees, his prospective employers or the press or other media, unless
placed under legal compulsion to do so by a court or other governmental
authority.

9. The Executive covenants that he shall not, without the prior written consent
of the Company, use for the Executive’s own benefit or the benefit of any other
person or entity other than the Company and its Affiliates or disclose to any
person, other than an employee of the Company or other person to whom disclosure
is in good faith believed to

 

-5-



--------------------------------------------------------------------------------

be desirable to the performance by the Executive of his duties in the employ of
the Company, any confidential, proprietary, secret, privileged or work product
information about the Company or its Affiliates or their business or operations,
including, but not limited to, information concerning trade secrets, know-how,
software, data processing systems, policy language and forms, inventions,
designs, processes, formulae, notations, improvements, financial information,
business plans, prospects, referral sources, lists of suppliers and customers,
legal advice and other information with respect to the affairs, business,
clients, customers, agents or other business relationships of the Company or its
Affiliates. The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret, confidential, proprietary, privileged or work product
information or data relating to the Company or any of its Affiliates or
predecessor companies, and their respective businesses, which shall have been
obtained by the Executive during his employment, unless and until such
information has become known to the public generally (other than as a result of
unauthorized disclosure by the Executive) or unless he is required to disclose
such information by a court or by a governmental body with apparent authority to
require such disclosure. The foregoing covenant by the Executive shall be
without limitation as to time and geographic application and this Section 9
shall apply in accordance with its terms after employment has terminated for any
reason. The Executive acknowledges and agrees that he shall have no authority to
waive any attorney-client or other privilege without the express prior written
consent of the Compensation Committee as evidenced by the signature of the
Company’s General Counsel. For purposes of this Agreement, an “Affiliate” of the
Company includes any person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with the
Company, and such term shall specifically include, without limitation, the
Company’s majority-owned subsidiaries.

10. The Executive shall be provided indemnification by the Company to the
maximum extent permitted by applicable law and its charter documents against
expenses incurred and damages paid or payable by the Executive with respect to
claims based on actions or failures to act by the Executive in his capacity as
an officer, director or employee of the Company or its Affiliates or in any
other capacity, including any fiduciary capacity, in which the Executive served
at the request of the Company or an Affiliate. In addition, he shall be covered
by a directors & officers liability policy with coverage for all directors and
officers of the Company in an amount equal to at least US$75,000,000. Such
directors & officers liability insurance shall be maintained in effect for a
period of six years following the Termination Date. The indemnification in this
Section is in addition to, and not in lieu of, any indemnification or insurance
rights that exist at law or pursuant to the Company’s charter documents or
employee benefit plans.

11. On the Termination Date (or such date specified by the Company in a written
notice to the Executive), the Executive shall return all property of the Company
and its Affiliates in the Executive’s possession, including, but not limited to,
the Company’s credit, telephone, identification and similar cards, keys,
cellular phones, computer equipment,

 

-6-



--------------------------------------------------------------------------------

software and peripherals and originals and copies of books, records, and other
information pertaining to the business of the Company or its Affiliates. Should
the Company require the return of such property prior to the Termination Date,
Executive shall be relieved of his duties as Executive Vice President and Chief
Financial Officer as of the required return date.

12. The Executive shall, at the request of the Company, cooperate with the
Company in the defense and/or investigation of any third party claim, dispute or
any investigation or proceeding, whether actual or threatened, including,
without limitation, meeting with attorneys and/or other representatives of the
Company at reasonable times and places to provide reasonably requested
information regarding same and/or participating as a witness in any litigation,
arbitration, hearing or other proceeding between the Company or an Affiliate and
a third party or any government body. The Company shall reimburse the Executive
for all reasonable expenses incurred by him in connection with such assistance
including, without limitation, reasonable travel expenses.

13. This Agreement shall be governed by and construed in accordance with the
laws of New York, without reference to the principles of conflict of laws
thereof.

14. The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
therefrom pursuant to any applicable law or regulation.

15. This Agreement represents the complete agreement between the Executive and
the Company concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral, including the Employment
Agreement. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. Without limiting the generality of the foregoing,
should any retirement plan or program in which Executive currently is eligible
to participate be amended or modified between the date hereof and the
Termination Date to confer a benefit to which Executive or other similarly
situated participants are not currently eligible to receive, Executive will
receive such benefit.

16. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
nonenforceability of any section shall not invalidate or render unenforceable
any other section contained in this Agreement.

17. For a period of seven (7) days following the execution of this Agreement,
the Executive may revoke this Agreement, and this Agreement shall not become
effective or enforceable until the revocation period has expired. Any such
revocation must be effected by delivery of a written notification of revocation
of the Agreement to the Associate General Counsel, Global Labor & Employment
Matters of the Company prior to the end of such seven (7) day revocation period.
In the event that the Agreement is revoked by the Executive,

 

-7-



--------------------------------------------------------------------------------

the Company shall have no obligations under the Agreement, no amounts will be
payable under this Agreement, and this Agreement shall be deemed to be void ab
initio and of no further force or effect.

18. This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that he has
read and fully understands the terms of this Agreement and has been advised to
consult with, and has consulted with, an attorney before executing this
Agreement. Additionally, the Executive acknowledges that he has been afforded
the opportunity of at least 21 days to consider this Agreement.

19. The Company will require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, of all, or
substantially all, of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if such succession or assignment had
not taken place.

20. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
heirs, distributees, devisees and legatees. If the Executive dies or is
incapacitated while any amounts are still payable or rights are still subject to
exercise hereunder, all such amounts and rights, unless otherwise provided
herein, shall be paid or exercised in accordance with the terms of this
Agreement to or by the Executive’s devisee, legatee, guardian, or other designee
or, if there be no such designee, to the Executive’s estate.

21. It is intended that this Agreement will comply with Sections 409A and 457A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines issued thereunder, to the extent the Agreement is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. The Company shall not have any obligation to indemnify or
otherwise protect the Executive from any obligation to pay any taxes pursuant to
Sections 409A or 457A of the Code. With respect to any reimbursement or in-kind
benefit arrangements of the Company and its subsidiaries that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

-8-



--------------------------------------------------------------------------------

22. Each of XL Insurance (Bermuda) Ltd and XL Re Ltd (together, the
“Guarantors”) hereby agrees to be jointly and severally liable together with the
Company, for the performance of all obligations and duties, and the payment of
all amounts, due to the Executive under this Agreement. In case of the failure
of the Company to punctually pay any of the amounts necessary to satisfy the
obligations, the Guarantor shall cause such amounts to be paid punctually when
and as the same shall become due and payable as if such payment were made by the
Company. This is a guaranty of payment and not collection.

23. Any notice required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been given when delivered personally or
sent by courier, or by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such arty may subsequently by
similar process give notice of:

If to the Company:

XL Capital Ltd

One Bermudiana Road

Hamilton HM11, Bermuda

Att’n: General Counsel

If to the Executive:

To the last address delivered to

the Company by the Executive in

the manner set forth herein.

24. Any dispute between the parties arising from or relating to the terms of
this Agreement shall be resolved by binding arbitration held in New York City in
accordance with the rules of the American Arbitration Association. Each party
shall bear its own costs incurred in connection with any proceeding, including
all legal fees and expenses;

25. This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

-9-



--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

XL CAPITAL LTD By:  

/S/  KIRSTIN R. GOULD

  Name:  Kirstin R. Gould

 

XL GLOBAL SERVICES, INC. By:  

/S/  ELIZABETH L. REEVES

  Name:  Elizabeth L. Reeves

 

BRIAN NOCCO

/S/  BRIAN W. NOCCO

GUARANTORS: XL INSURANCE (BERMUDA) LTD By:  

/S/  KIRSTIN R. GOULD

  Name:  Kirstin R. Gould

 

XL RE LTD By:  

/S/  KIRSTIN R. GOULD

  Name:  Kirstin R. Gould

 

-10-



--------------------------------------------------------------------------------

Exhibit A

General Release

This General Release (“Release”) is executed on this 23rd day of December 2009,
by Brian Nocco (the “Executive”) pursuant to the Agreement and Release between
XL Capital Ltd. (the “Company”), X.L. Global Services, Inc. (“XLGS”) and the
Executive, dated November 3, 2009, (the “Agreement”).

1. As a condition to, and in consideration for, the payments, benefits, and
waivers set forth in the Agreement, the Executive, on behalf of the Executive
and the Executive’s heirs, executors, administrators, representatives, agents
and assigns (the “Releasors”) hereby irrevocably and unconditionally releases
and forever discharges the Company and its members, shareholders, parents,
Affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its Affiliates (as defined in the Agreement),
including current and former trustees and administrators of such employee
pension benefit and welfare benefit plans (collectively, the “Releasees”), from
all claims, actions, causes of action, rights, judgments, obligations, damages,
charges, accountings, demands or liabilities of whatever kind or character, in
law or in equity, whether known or unknown, (collectively, the “Claims”) which
may have existed or which may now exist from the beginning of time to the date
of this Agreement, including, without limitation, any Claims the Releasors may
have arising from or relating to the Executive’s employment, hiring or entering
into employment or termination from employment with the Company or its
Affiliates or relating to the Employment Agreement (as defined in the Agreement)
or any other agreement between the Executive and the Company or an Affiliate,
and any Claims the Releasors may have under: the Civil Rights Act of 1964, as
amended, and the Civil Rights Act of 1991 (which prohibit discrimination in
employment based upon race, color, sex, religion and national origin); the
Americans with Disabilities Act of 1990, as amended, and the Rehabilitation Act
of 1973 (which prohibit discrimination based upon disability); the Family and
Medical Leave Act of 1993 (which prohibits discrimination based on requesting or
taking a family or medical leave); Section 1981 of the Civil Rights Act of 1866
(which prohibits discrimination based upon race); Section 1985(3) of the Civil
Rights Act of 1871 (which prohibits conspiracies to discriminate); the Employee
Retirement Income Security Act of 1974, as amended (which governs employee
benefits); any other federal, state, local or foreign laws against
discrimination; or any other federal, state, local or foreign statute, or common
law relating to employment, wages, hours, or any other terms and conditions of
employment. This includes a release by the Releasors of any Claims for wrongful
discharge, breach of contract, torts or any other Claims in any way related to
the Executive’s employment with, hiring by or termination from the Company or
its Affiliates. This release also includes a release of any Claims for age
discrimination under the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers’ Benefit Protection Act and the applicable rules
and regulations promulgated thereunder (“ADEA”). The ADEA requires that the
Executive be advised to consult with an attorney before the Executive



--------------------------------------------------------------------------------

waives any claim under ADEA. In addition, the ADEA provides the Executive with
at least twenty-one (21) days to decide whether to waive claims under ADEA and
seven (7) days after the Executive signs the Agreement to revoke that waiver.
This release does not release the Company from any obligations due to the
Executive under the Agreement, and the Executive is not waiving any right of
indemnification he may have under the Company’s charter documents and applicable
law or the right to coverage under any directors & officers liability insurance
maintained by the Company.

2. The Executive understands that by signing this Release, the Executive is
prevented from filing, commencing or maintaining any action, complaint, or
proceeding with regard to any of the Claims released hereby. However, nothing in
this Agreement precludes the Executive from filing a charge with an
administrative agency or from participating in an agency investigation to the
extent such rights cannot be waived under applicable law. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency. In
addition to waiving and releasing the Claims covered by the release of Claims
above, the Executive promises not to sue any Releasee in any forum for any
reason covered by the release of Claims set forth above. This covenant by the
Executive not to sue is different from the release of Claims, which will provide
the Company a defense in the event the Executive violates the release of Claims.
If the Executive violates this covenant not to sue by suing a Releasee, the
Executive may be liable to that party for monetary damages. More specifically,
if the Executive sues a Releasee in violation of this covenant not to sue, the
Executive will be required to pay that Releasee’s attorneys’ fees and other
costs incurred as a result of having to defend against the suit. However,
nothing in this Release prevents the Executive from challenging the validity of
the release solely as it relates to the ADEA. This Section shall not apply to
any rights or claims that the Executive may have for a breach of the Agreement.

3. This Release has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that he has
read and fully understands the terms of this Release and has been advised to
consult with, and has consulted with, an attorney before executing this Release.
Additionally, the Executive acknowledges that he has been afforded the
opportunity of at least 21 days to consider this Release.

4. For a period of seven (7) days following the execution of this Release, the
Executive may revoke this Release, and this Release shall not become effective
or enforceable until the revocation period has expired. Any such revocation must
be effected by delivery of a written notification of revocation of the Agreement
to the Associate General Counsel, Global Labor & Employment Matters of the
Company prior to the end of such seven (7) day revocation period. In the event
that the Release is revoked by the Executive, the Company shall have no
obligations under Section 2(b) or 2(c) of the Agreement, and no amount will be
payable to the Executive under Section 2(b) or 2(c) of the Agreement.

 

-2-



--------------------------------------------------------------------------------

5. This Release shall be governed by and construed in accordance with the laws
of New York, without reference to the principles of conflict of laws thereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Release on the date
first written above.

 

 

BRIAN W. NOCCO

 

-3-



--------------------------------------------------------------------------------

Exhibit B

Options

 

Grant Date

   Shares Subject
to Option    Option Price    Expiration Date

02/21/2008

   60,000    $ 36.90    12/31/14

08/11/2008

   50,000    $ 19.62    12/31/14

02/27/2009

   31,500    $ 3.31    12/31/14

Restricted Shares

 

Grant Date

   Unvested Shares
(Vest on Termination
Date)    Vested Shares    Total

10/01/2007

   7500    2500    10,000

02/21/2008

   11,250    2750    15,000



--------------------------------------------------------------------------------

Exhibit C

Statement of Vested Retirement Benefits

Qualified and Non Qualified Account Details

 

XL Capital Deferred Compensation Plan*

  

Vested Balance as of 10/26/2009

   $ 85,552.88

XL America Employee Savings Plan

  

Vested Balance as of 10/26/2009

   $ 61,964.91

 

* Payout Election Details: In the case where a participant’s balance is less
than $100,000 at the time of the participant’s separation from service, the
vested balance will be paid out in a lump sum as soon as practicable after such
separation from service in accordance with the plan and any holding requirements
under applicable law.